Citation Nr: 1547331	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vascular dementia.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  
	
3.  Entitlement to service connection for stroke residuals, to include as secondary to an undiagnosed illness or secondary to an acquired psychiatric disorder or hypertension.    

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, hypertension, or stroke residuals.  

5.  Entitlement to service connection for sleep apnea.    

6.  Entitlement to service connection for psychosis or mental disability for the purpose of establishing eligibility to treatment.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from an October 2011 rating decision of the VARO in San Juan, Puerto Rico.  Jurisdiction of the claims resides with the San Juan, Puerto Rico VARO.  

The Board previously remanded the issues of entitlement to service connection for vascular dementia, hypertension, stroke residuals, and erectile dysfunction in August 2013 and May 2014.

In his September 2009 VA Form 9 the Veteran requested a Board hearing, but in a December 2010 statement he withdrew his request for a Board hearing and instead requested a hearing before a Decision Review Officer (DRO).  In February 2012, the Veteran submitted a statement cancelling his DRO hearing and requesting that the Board decide his claim based on the evidence of record.  The Veteran was notified in an October 2014 letter that another hearing was scheduled in October 2014.  Later in October 2014, the Veteran again requested that the hearing be canceled.   Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.

Associated with the claims file are a statement from N. A. Ortiz Valentin, M.D., dated in June 2010, a statement from V. D. Silva Figueroa, M.D., dated in July 2008, and a discharge summary and physical and psychiatric examination from I. Ruiz-Gonzalez, M.D., dated in June 2001.  The statement from Dr. Figueroa also included a discharge summary dated in June 2001.  The statement from Dr. Valentin noted that the Veteran was initially diagnosed with and treated for hypertension in 1991.  However, no records of any such treatment were associated with the claims file.  The statement from Dr. Figueroa noted that the Veteran was his patient from April 1991 to June 2001.  However, only the June 2001 discharge summary is of record.  Finally, the discharge summary from Dr. Ruiz-Gonzalez indicated that the admission date was in April 1991 and the discharge date was in June 2001.  However, only the June 2001 discharge summary is of record.  

A review of the claims file reveals that no request for records from Drs. Valentin, Figueroa, or Ruiz-Gonzalez has been made.  Consequently, a remand is necessary in order to request any available records from these practitioners.       

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any necessary medical releases and then request any available treatment records from Drs. Valentin, Figueroa, and Ruiz-Gonzalez.  Any negative responses should be associated with the claims file.    

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




